Froessel, J. (dissenting).
I cannot agree that there was insufficient evidence to support the conviction. Section 722 of the Penal Law provides that any person who acts ‘ ‘ in such a *334manner as to annoy, disturb, interfere with, obstruct or be offensive to others ”, whereby a breach of the peace may be occasioned, is guilty of disorderly conduct.
The arresting officer testified that on a holiday — Washington’s birthday — the defendants were by their conduct in distributing leaflets “blocking the pedestrians’ right of way” and “ interfere[ing] with the pedestrians ” at the visitors’ entrance to the United Nations at the time crowds of people were going into this entrance. One of the defendants conceded that every five or ten minutes a crowd would accumulate from a bus. When the police officer asked the defendants simply to move across the street, they refused.
The judgments should be affirmed.
Conway, Ch. J., Desmond, Dye and Fuld, JJ., concur with Burke, J.; Froessel, J., dissents in an opinion in which Van Voorhis, J., concurs.
Judgments reversed and complaint dismissed.